FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEITH WAGONER,                                   No. 07-55899

               Petitioner - Appellant,           D.C. No. CV-05-06142-GHK

  v.
                                                 MEMORANDUM *
TOM L. CAREY, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                     George H. King, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Keith Wagoner appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

       Wagoner contends that the Board of Parole Hearings’ 2004 decision to deny

him parole violated his due process rights. In light of Wagoner’s recent serious

disciplinary infraction, the state court did not unreasonably conclude that some

evidence supports the Board’s decision. See 28 U.S.C. § 2254(d); see also

Hayward v. Marshall, 603 F.3d 546, 563 (9th Cir. 2010) (en banc).

      Wagoner’s requests for oral argument and judicial notice are denied.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether some
evidence of current dangerousness supported the California Board of Parole
Hearings’ 2004 decision to deny parole. See Hayward v. Marshall, 603 F.3d 546,
554-55 (9th Cir. 2010) (en banc). We decline to certify for appeal Wagoner’s
remaining contentions. See 28 U.S.C. § 2253(c)(2) (certificate of appealability
requires “substantial showing of the denial of a constitutional right”).

                                          2                                   07-55899